 

 

USDC SDNY

PEE MENT ELECTRONICALLY O i lr | C kK |

DOC#:
mo
DATE FILED: 5-Z/-@1

May 18, 2021 Orrick, Herrington & Sutcliffe LLP

51 West 52nd Street

, New York, NY 10019-6142
Via ECF

Honorable Andrew L. Carter, Jr. " 212 508 $000
United States District Judge orrickcom
Southern District of New York
United States Courthouse

40 Foley Square, Room 435

New York, NY 10007 E emurphy@orrick.com
D +1 212 506 3659
F +1 212 506 5151

Ellen M. Murphy

Re: United States v. Hernandez, et al. — Larry Smith
Docket No. 18-CR-420 (ALC)

Dear Judge Carter:

We represent defendant Larry Smith in the above-captioned case and write to respectfully
request a temporary modification of the conditions of Mr. Smith’s release to permit him to travel
outside the geographic areas set as a condition of his release. Specifically, Mr. Smith is
requesting permission to travel to New Jersey on Monday, May 24, 2021 to take his family to the
Dream Mall and an amusement park in Rutherford, New Jersey. Mr. Smith would like to leave
his apartment around 6:30 am on the morning of May 24 and return to New York in time to be in
his home in compliance with his 8:00 p.m. curfew set by Pretrial Services.

I have communicated with both the U.S. Attorney’s Office and Pretrial Services about
this application. Both AUSA Christopher Clore and Officer John Moscato have informed me
that they have no objection to this application. Currently, Mr. Smith’s travel is limited to the
Southern District of New York, and he is required to be in his apartment from 8:00 pm in the
evening until to 8:00 am the following morning. Accordingly, we respectfully request the Court
modify Mr. Smith’s conditions of release so that he may travel to New Jersey for one day on
May 24, 2021 and leave his apartment before his usually permitted time. Mr. Smith will be
available at all times via the mobile phone that he has access to (his fiancé’s cellular phone).

4138-0268-7789.1

 
Honorable Andrew L. Carter
May 18, 2021
Page 2

Thank you for your consideration of this application. I am available at the Court’s
convenience if Your Honor has any questions.

Very truly yours,

Ellen M. Murphy

ce: AUSA Christopher Clore (via ECF)
Gregory Morvillo, Esq. (via ECF)
Officer John Moscato (via email)

® application is vA anted.

1 Cay

Andrew L. Carter Jr, U.S.DJ.
Dated: Noy 2A ) 2 Q 2. \ ‘
NY, New York

4138-0268-7789.1

 

 
